FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DEBORAH L. BURCH,                        
               Plaintiff-Appellant,            No. 03-15986
               v.
                                                D.C. No.
                                              CV-02-05427-LJO
JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,                  ORDER
              Defendant-Appellee.
                                         
                      Filed March 7, 2005

  Before: Diarmuid F. O’Scannlain, Robert E. Cowen,* and
               Carlos T. Bea, Circuit Judges.


                             ORDER

  The request to publish the unpublished Memorandum dis-
position is granted. The Memorandum disposition filed Janu-
ary 20, 2005, is modified by deletion of the following
sentence: “Because the parties are familiar with the facts, we
only provide a brief recitation.” So modified, the Memoran-
dum disposition is redesignated an authored Opinion by Judge
Cowen.




   *The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.

                               2655
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.